On application for rehearing, counsel for Mrs. Jordan has called our attention to the fact that prior to the trial of the suit on its merits, she had obtained an order granting her alimony pendente lite. It was for that *Page 476 
reason that she offered no testimony touching that point. Hence, our conclusion that she had abandoned her claim for alimony. It now appearing that she had not done so, we amend our former decree to the extent of reserving her rights to proceed against her husband for alimony as prayed for.
Both applications for rehearing are refused.